DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2017/0062749 A1; hereinafter “Seo”).
Regarding Claim 1, referring to at least Fig. 1 and related text, Seo teaches a light-emitting element comprising: an anode electrode (101) (paragraph 59); a cathode electrode (102) (paragraph 108); a light-emitting layer (113) (paragraph 58); a positive hole transport layer (111-2) configured to transport positive holes supplied from the anode electrode to the light-emitting layer (paragraph 82); and an electron transport layer (112) configured to transport electrons supplied from the cathode electrode to the light-emitting layer (paragraph 105), wherein, the light-emitting layer, the positive hole transport layer, and the electron for patterning the light-emitting layer by exposure and development (see below), quantum dot phosphor particles configured to emit light in association with a bonding of the positive holes and the electrons (paragraphs 84-88), and at least one of a positive hole transport substance (a material having a hole-transport property) configured to transport the positive holes transported thereto by the positive hole transport layer, and an electron transport substance (a material having an electron-transport property) configured to transport the electrons transported thereto by the electron transport layer (paragraphs 98-101).
It is noted that the recitation “a photosensitive host material for patterning the light-emitting layer by exposure and development” in the claim is considered as a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Seo teaches all the structure including the host material, the claimed method (a photolithography patterning process including steps of exposure and development) does not distinguish from the prior art.
Regarding Claim 2, Seo teaches wherein the light-emitting layer includes both the positive hole transport substance and the electron transport substance (paragraphs 98-101).
Regarding Claim 3, Seo teaches wherein the light-emitting layer includes the positive hole transport substance and a substance that has positive hole transport properties and that is  
Regarding Claim 4, Seo teaches wherein a highest occupied molecular orbital (HOMO) level of the light-emitting layer and a HOMO level of the positive hole transport layer are the same level (paragraphs 98-99.  Since Seo teaches using the material having the hole-transport property to be material for the hole-transport layer, HOMO would be the same).
Regarding Claim 5, Seo teaches wherein the light-emitting layer includes the electron transport substance and a substance that has electron transport properties and that is included in the electron transport layer, and the substance that has the electron transport properties and the electron transport substance are the same substance (paragraphs 98-100 and 105).
Regarding Claim 6, Seo teaches wherein a lowest unoccupied molecular orbital (LUMO) level of the light-emitting layer and a LUMO level of the electron transport layer are the same level (paragraphs 98-100 and 105.  Since Seo teaches using the material having the electron-transport property to be material for the electron-transport layer, LUMO would be the same).
Regarding Claim 11, Seo teaches wherein the photosensitive host material is negative-working (It is noted that the recitation of “negative-working” in claim 11 is a product-by process claim and therefore is treated according to MPEP 2113.  See the rejection of claim 1 as discussed above regarding the product-by process claim). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo.
Regarding Claims 7-10, teaching of Seo has been discussed above except an electron blocking layer (claims 7-8) and a positive hole blocking layer (claims 9-10).  Nevertheless, it would have been obvious to one of ordinary skill in the art to form the electron blocking layer interposed between the hole transport layer and the light-emitting layer and to form the positive hole blocking layer interposed between the electron transport layer and the light-emitting layer as routine skills in the art to in order to provide electron blocking characteristics between the hole transport layer and the light-emitting layer and to provide hole blocking characteristics between the electron transport layer and the light-emitting layer.   

Regarding Claims 12-13, Seo teaches further comprising: an edge cover (1025), between the anode electrode (1024 as an anode) and the light-emitting layer (1028), configured to cover a peripheral edge of the anode electrode and including an opening (an opening of 1025) exposing a portion of the anode electrode (a top portion of 1024), wherein the light-emitting layer is configured to cover the opening of the edge cover, a side surface of the opening, and a portion of an upper edge of the edge cover (fig. 4 and paragraph 149). 
.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Zhu et al. (US 2017/0243916 A1; hereinafter “Zhu”).
Regarding Claim 14, referring to at least Fig. 1 and related text, Seo teaches a method for manufacturing a light-emitting element including an anode electrode (101) (paragraph 59),  a cathode electrode (102) (paragraph 108), a light-emitting layer (113) (paragraph 58), a positive hole transport layer (111-2) configured to transport positive holes supplied from the 
Seo does not explicitly disclose that the light-emitting layer formed by an applying, exposing, developing, and patterning steps.  Nevertheless, applying, exposing, developing, and patterning steps as a photolithography is a well-known semiconductor processing step for forming predictable patterned structures such as pixel arrays for the light-emitting element.  This is evidenced by Zhu teaching a method of manufacturing a light-emitting element including a plurality of sub-pixels (fig. 5), comprising: applying/coating, exposure, and development/patterning with a mask 90 as parts of a photolithography process for forming/patterning a light-emitting element (a light emitting QD layer 20) on a base material (a 
Regarding Claim 15, Seo teaches wherein the liquid includes both the positive hole transport substance and the electron transport substance (paragraphs 98-103).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new/different grounds of rejections as set forth above in this Office Action.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829